 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT USDC SONY
SOUTHERN DISTRICT OF NEW YORK | DOCUMENT
ELECTROMICALLY FILED
* DOC #:

CHRISTINA ALFANDARY, JEFFREY HANSEN, : DATE EITER
LAURIE VICARI, TIMOTHY MCCARTHY, : Pg Hi PLL
BILL WILDER, FREDERICK REIDENBACH, - =
AND GREGORY ATKINSON,

Plaintiffs, : 17 Civ. 5137 (LAP)

-against-
OPINION

NIKKO ASSET MANAGEMENT, CO., LTD.,
TAKUMI SHIBATA, SUMITOMO MITSUI
TRUST BANK, LIMITED, AND SUMITOMO
MITSUI TRUST HOLDINGS, INC.,

Defendants.
Wo ee x

LORETTA A. PRESKA, Senior United States District Judge:

The Court issues this opinion to set forth the
reasoning behind its November 25, 2019 order [dkt. no. 87]
on Defendants’ motion to dismiss Plaintiffs’ Amended
Complaint pursuant to Federal Rule of Civil Procedure
12 (6b) (6) [dkt no. 64]. As stated in the November 25, 2019
order, Defendants’ motion is denied as to Plaintiffs’
contract claims and granted as to all other claims.

I. Background

On September 20, 2017, Plaintiffs filed an Amended
Complaint (“Am. Compl.” [dkt. no. 19]) asserting claims
against Defendants for violations of federal securities

laws, common law fraud, aiding and abetting common law

1
fraud, conspiracy to commit common law fraud, breach of
contract, and for a declaratory judgment. In short,
Plaintiffs allege that Defendants implemented a scheme to
deprive Plaintiffs of their corporate stock option rights
by rigging the process for valuing the options and forcing
Plaintiffs either to exercise the options at fraudulently
low prices or to give them up altogether.!

On December 14, 2018, Defendants moved to dismiss the
Amended Complaint in its entirety under Rule 12(b) (6).
(See Notice of Motion dated Dec. 14, 2018 [dkt. no. 64].)
The Court issued an initial ruling on the 12(b) (6) motion
on September 30, 2019, dismissing Plaintiffs’ securities
fraud claims for failure adequately to allege reliance and
loss causation. (MTD II Order at 16.) The Court also held
that it would exercise supplemental jurisdiction over
Plaintiffs’ common law claims but deferred ruling on those

claims until the parties advised the Court on how they

proposed to proceed with the case. (Id. at 17-20.) By

 

1 The Court assumes the parties’ familiarity with the
underlying facts in this case, which are set forth in
detail in three prior orders. See Opinion dated Oct. 4,

 

2019 [dkt. no. 52] (“MTD I Order”); Opinion dated September
30, 2019 [dkt. no. 79] (“MTD II Order”); Opinion dated June
19, 2019 [dkt. no. 78] (“Reconsideration Order”). In the

analysis below, the Court only refers to facts necessary
for resolving the outstanding issues in Defendants’ Rule
12 (b) (6) motion.

 
letters dated October 15, 2019 [dkt. nos. 81, 82], the
parties indicated that they intended to continue litigating
in federal court and asked the Court to resolve Defendants’
Rule 12(b) (6) motion as to the remaining common law claims.

At the Court’s request, the parties submitted
supplemental letter briefs examining how the MTD ITI Order
affected the viability of the common law claims. (See
Letter dated Nov. 7, 2019 (“Defs. Ltr. Br.”) [dkt. no. 84];
Letter dated Nov. 14, 2019 (“Pltfs. Ltr. Br.”) [dkt. no.
85].) On November 25, 2019, after the close of briefing,
the Court issued a summary order [dkt. no. 87] dismissing
all of Plaintiffs’ claims except their breach of contract
claims and granting Plaintiffs leave to replead their fraud
claims. The Court also stated that it would issue a
follow-on memorandum explaining the basis for its decision.
This is that memorandum.

II. Legal Standard

On a Rule 12(b) (6) motion to dismiss, all factual
allegations in the complaint are accepted as true and all
inferences are drawn in favor of the pleader. Mills v.

Polar Molecular Corp., 12 F.3d 1170, 1174 (2d Cir. 1993).

 

To survive a Rule 12(b) (6) motion to dismiss, the complaint
must contain “sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its

 
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009)

 

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 

(2007)). A claim is facially plausible when “the plaintiff
pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the
misconduct alleged.” Id. (quoting Twombly, 550 U.S. at
556). Put differently, the factual allegations must
“possess enough heft to show that the pleader is entitled
to relief.” Twombly, 550 U.S. at 557 (internal quotation
marks omitted).
III. Discussion
The Court concludes that, like their federal
securities fraud claims, Plaintiffs’ common law fraud
claims fail on reliance and causation grounds. Because the
conspiracy and aiding and abetting claims are derivative of
the fraud claim, they must be dismissed, as well.
Plaintiffs’ breach of contract claims survive dismissal,
but their declaratory judgment claim is dismissed as
duplicative of the contract claim.
a. Fraud Claims
To plead a cause of action for fraud under New York
law, plaintiffs must allege, among other things, that they
“justifiabl[y] relifed]” on a “material misrepresentation

of a fact,” Eurycleia Partners, LP v. Seward & Kissel, LLP,
12 N.Y.3d 553, 559 (N.Y. 2009), and that the defendant’s
misrepresentations “directly caused” their losses, Laub v.
Faessel, 745 N.Y.S.2d 534, 536 (N.Y. App. Div. ist Dep’t
2002). As many courts have recognized--and as Plaintiffs
themselves do not seriously dispute--these requirements are
indistinguishable from the reliance and loss causation
elements for securities fraud claims. See, e.g., Ashland

Inc. v. Morgan Stanley & Co., 700 F. Supp. 2d 453, 471

 

(S.D.N.¥. 2011) (“The elements of common law fraud are much
the same as the elements of securities fraud in violation
of Section 10(b) of the Securities Exchange Act.”), aff'd,
652 F.3d 333 (2d Cir. 2011) .?

In the MTD II Order, the Court ruled that Plaintiffs’
securities fraud claims failed because “[t]he connection
between Plaintiffs’ harm and Defendants’ alleged

misrepresentations is simply too remote to satisfy [the

 

2 Plaintiffs cite Joseph v. Mobileye, N.V., 225 F. Supp. 3d
210, 220 (S.D.N.Y. 2016) as a case purportedly highlighting
differences between the standards for pleading reliance in
securities fraud cases and common law fraud cases. (Pitts.
Ltr. Br. at 6.) But Joseph only addressed whether--under
the framework for an unsuitability claim under Exchange Act
§ 10(b), on the one hand, and for a misrepresentation claim
on the other--the plaintiff may justifiably rely on
misleading oral statements that are contradicted by
securities offering materials, a scenario not at issue
here. Joseph, 225 F. Supp. 3d at 220. Plaintiffs provide
no reason as to why Joseph’s analysis is relevant to this
case, and the Court finds none.

5

 

 
elements of] reliance or causation.” (MTD II Order at 16.)
That same finding applies to, and compels dismissal of,

Plaintiffs’ common law fraud claims. See, e.g., Ashland,

 

652 F.3d at 339 (affirming dismissal of securities fraud
claim for failure to plead reliance and dismissal of common

law fraud claim on the same grounds); Alpha Capital Anstalt

 

v. Schwell Wimpfheimer & Assocs. LLP, No. 17 Civ. 1235,
2019 WL 1436993, at *12 (S.D.N.Y. Mar. 30, 2019) (“Because,
as explained above, Plaintiffs fail . . . to adequately
plead loss causation with respect to their claims against
Schmitz under Section 10b and Rule 10b-5, the Court also
dismisses Plaintiffs’ common-law fraud claims.”).

b. Aiding and Abetting and Conspiracy Claims

 

Plaintiffs also allege causes of action for aiding and
abetting and conspiracy to commit common law fraud. (Am.
Compl. WI 212-24.) These are not freestanding claims--
their viability depends on the existence of a well-pleaded

underlying tort. See Nabathkhorian v. Nabathkhorian, 127

 

A.D.3d 1043, 1043 (N.Y. App. Div. 2d Dep’t 2015) (to
establish a claim for aiding and abetting fraud, the
plaintiff “must allege the existence of an underlying

fraud”); ACR Sys., Inc. v. Woori Bank, 14 Civ. 2817, 2018

 

WL 1757019, at *6 (S.D.N.Y. Apr. 10, 2018) (to establish

conspiracy to commit fraud, the plaintiff must first
establish a viable fraud claim). Because Plaintiffs have
not adequately alleged common law fraud, their aiding and
abetting and conspiracy claims fail, as well.

c. Breach of Contract Claims

 

Defendants challenge Plaintiffs’ breach of contract
claims on two main grounds. First, they contend that the
claims are barred by waiver of liability clauses contained
in the stock option allotment agreements. (See Defs. Mem.
at 24.) Second, they argue that the stock option plan
documents expressly permitted Defendants to do what
Plaintiffs now attack as improper. (Id. at 24-25.) Both
arguments fail.

i. Whether the Waiver Clauses Bar Plaintiffs’
Claims

The stock option allotment agreements Plaintiffs
signed contained a clause titled “Waiver of Claim for
Damages,” providing that “[t]he Grantee shall not for any
reason whatsoever, in connection with this Agreement, claim
compensation for loss, additional profit, compensation for
damages, or pursue any other liabilities against the
Company and the Company’s directors, etc.” (Declaration of
Adam S. Hakki dated Dec. 14, 2018 (“Hakki Decl.”) [dkt. no.

66] Exs. 1 & 3, Art. 16; Ex. 5, Art. 17.) Defendants argue

 
that these clauses foreclose Plaintiffs’ breach claims;
Plaintiffs contend that the clauses are unenforceable.

The parties disagree on what law governs the waiver
clauses. Defendants contend that Japanese law applies
across the board, while Plaintiffs contend that New York
law controls the agreements entered into by at least
Plaintiffs Alfandary and Hansen. (See Defs. Mem. at 24 &
n.7; Plaintiffs’ Memorandum of Law in Opposition to
Defendants’ Motion to Dismiss the Amended Complaint dated
Feb. 27, 2019 (“Opp.”) [dkt. no. 68] at 23 & n. 24); Pltfs.
Ltr. Br. at 9-10.) But irrespective of which law applies,
the Court concludes that the waiver clauses do not compel
dismissal of the contract claims at this point.

1. Japanese Law

Under Japanese law, the enforceability of the waiver
clauses hinges on whether the stock option allotment
agreements fall within the scope of Japan’s Consumer
Contract Act (the “Act”). Plaintiffs argue that if the Act
applies, then the waiver clauses are invalid, because the
clauses would impermissibly prohibit Plaintiffs from
enforcing their contractual rights. (See Opp. at 23;
Declaration of Hirohiko Ikeda dated Feb. 27, 2019 [dkt. no.
69] @ 14 (stating that a contractual provision that a party

is “not liable for any reason whatsoever” would be “null

 
and void” under the Act).) Defendants do not appear to
dispute Plaintiffs’ position that if the Act applies, the
waivers are unenforceable. (See Reply Memorandum of Law in
Further Support of Defendants’ Motion to Dismiss, dated
Mar. 29, 2019 (“Reply”) [dkt. no. 70] at 10.)

Both sides have submitted evidence from Japanese law
experts regarding the Act’s applicability. (Declaration of
Professor Keizo Yamamoto dated Feb. 23, 2018 (“Yamamoto
Decl.”) [dkt. no. 45]; Declaration of Masahiro Sakata dated
Mar. 28, 2019 (“Sakata Decl.”) [dkt. no. 71].) The experts
do not see eye-to-eye on how the Act applies, but, notably,
even Defendants’ expert does not rule out categorically the
possibility that the allotment agreements could fall within
the Act’s scope. Defendants’ expert notes, for example,
that government agencies carry considerable weight in
determining how the laws they oversee should be interpreted
and that the agency administering the Act has advised that
stock option contracts “generally”--but, significantly, not
invariably~-fall outside its purview. (See Sakata Decl. at

qi 8, 17 (emphasis added) .)?

 

3 On the other hand, Plaintiffs’ expert--the former Chairman
of a government committee focusing on consumer protection
legislation--takes the view that stock option agreements
like those at issue here do fall within the scope of the
Act. (See Yamamoto Decl. G91 7, 41-55.)

9
In another equivocation, Defendants’ expert states
that it is “doubtful”--but, implicitly, not out of the
guestion--that the Act would apply to stock option
contracts between a company and high-level employees like
Plaintiffs, because the Act is designed to protect
individuals with weak bargaining power and there is
“usually” no power disparity between a company and its
executives. (See Sakata Decl. 7 16.) Defendants’ evidence
on Japanese law therefore raises fact questions outside the
pleadings and is inconclusive on whether the Act actually
governs the allotment agreements here. Accordingly, the
Court finds no basis to conclude as a matter of law that
the waiver clauses bar Plaintiffs’ contract claims.

2. New York Law

Applying New York law, the Court again rejects
Defendants’ argument that the waiver clauses compel
dismissal of the breach of contract claims. Under New York
law, waiver provisions that “exonerate” parties from
liability for “willful or grossly negligent acts” are

unenforceable. Kalisch-Jarcho, Inc. v. City of New York,

 

58 N.Y.2d 377, 384-85 (1983). Here, Plaintiffs allege that
Defendants engaged in intentional misconduct, including by
subverting the contractual mechanisms for valuing

Plaintiffs’ stock options to render the options worthless.

10
The waiver clauses do not insulate Defendants from
liability for that kind of alleged misconduct. See id. at
385 (“[A]n exculpatory clause is unenforceable when, in
contravention of acceptable notions of morality, the
misconduct for which it would grant immunity smacks of

intentional wrongdoing.”).4

ii. Whether Defendants Allegedly Breached the
Contracts

 

Defendants’ second argument for dismissing the
contract claims is that the contracts purportedly permitted
Nikko Asset Management Co., Ltd. (“Nikko”) to force former
employees to sell their options back to the company before
an initial public offering (“IPO”). (See Defs. Mem. at 24-
25.) In support of that argument, Defendants cite
paragraph 2. (10) (v) (b) (x) of the Terms and Conditions for
the allotment agreements, which provide as follows:

(bo) In the case where the Company has not yet

implemented the IPO as of the date on which the

holder of the Stock Acquisition Rights lost the
Position with the Company:

 

4 Defendants contend that under federal law, “anticipatory
waivers of common law claims in connection with the
purchase and sale of securities are fully enforceable.”
(Defs. Mem. at 24 n.7.) But the case they cite in support
of that proposition-~Pasternak v. Shrader, 863 F.3d 162,
171-74 (2d Cir. 2017)--is inapposite because it does not
speak to whether, under New York law, a party may waive
liability for intentional misconduct like that alleged in
the Amended Complaint.

 

11
(x) Period during which the Stock
Acquisition Rights may be exercised:

On or prior to the day three (3) months
after the IPO. Provided, however, that if
on or prior to the last day of such period
the Company has granted the holder of the
Stock Acquisition Rights an opportunity to
request the Company to purchase the Stock
Acquisition Rights (including any
alternative action equivalent thereto), the
Stock Acquisition Rights shall become
unexercisable as of the purchase date which
shall be specified by the Company. For the
avoidance of doubt, the foregoing proviso
shall apply regardless of whether the
holders of the Stock Acquisition Rights
have requested the purchase of the Stock
Acquisition Rights or not.

(Hakki Decl. Exs. 2, 4 & 6 @ 2. (10) (v) (b) (x); see also

 

Defs. Mem. at 24-26; Reply at 10.)

Defendants’ reading of paragraph 2. (10) (v) (b) (x) of
the Terms and Conditions--i.e., that former employees “lost
the right to exercise their SARs if Nikko offered to
purchase their SARs before implementation of an IPO” (Defs.
Mem. at 24)--finds no support in the text itself.

Paragraph 2. (10) (v) (b) (x) states that if employees left the
company before an IPO, they had three months after the IPO
to exercise their rights and that the company could force
them to sell the rights back to it during that 3-month
period. It does not state, as Defendants contend, that the

company could force former employees to sell their rights

12

 

 
back before an IPO. Defendants’ position is meritiess and
provides no grounds for dismissing the contract claims.

d. Declaratory Judgment

 

Plaintiffs’ final claim is for a declaratory judgment
as to their rights under the stock option agreements. (Am.
Compl. @If 266-70.) The Court agrees with Defendants that
this claim should be dismissed because Plaintiffs’ rights
under the agreements will be resolved through the contract
claim. A separate claim for declaratory judgment “will
serve no useful purpose” and is unwarranted. See Miramax

Film Corp. v. Abraham, No. O01 Civ. 5202, 2003 WL 22832384,

 

at *15 (S.D.N.Y. Nov. 25, 2003) (“Where the declaratory
relief sought is already encompassed within the substantive
claims, plaintiff can obtain the requested relief without
aid of a separate declaratory judgment claim.”).

e. Forum Non Conveniens

 

In their supplemental letter brief, Defendants argue
that if the Court dismisses Plaintiffs’ fraud-related
claims, as it does here, the Court should also dismiss the

contract claims on forum non conveniens grounds. (See

 

Defs. Ltr. Br. at 7-10.) The Court has already examined

the forum non conveniens issue in two previous orders.

 

(See MTD I Order at 15-27; Reconsideration Order at 6-8.)

By inviting supplemental briefing on the implications of

13

 
the Court’s MTD II Order, the Court was not opening the

door for reargument on forum non conveniens. (See Order

 

dated October 31, 2019 [dkt. no. 83].) The Court has
nonetheless considered Defendants’ arguments and finds them
unavailing. Even with the dismissal of the fraud claims,
the balance of factors the Court previously considered in

denying Defendants’ forum non conveniens motion remains

 

largely undisturbed. Among other things, Plaintiffs’
claims are still against a foreign entity; some of
Plaintiffs’ separation agreements still have New York forum
selection clauses; and it still appears that certain
evidence pertaining to Plaintiffs’ claims is located in New
York. (See Pltfs. Ltr. Br. at 7-10.) Against that
backdrop, Defendants’ arguments fail to overcome the strong
presumption favoring Plaintiffs’ choice of forum. See Gulf

Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947) (“[U]nless

 

the balance is strongly in favor of the defendant, the

plaintiff’s choice of forum should rarely be disturbed.”)

14

 
IV. Conclusion
For the foregoing reasons, and as stated in the
Court’s November 25, 2019 order [dkt. no. 87], Defendants’
motion to dismiss [dkt. no. 64] is DENIED as to Plaintiffs’

claims for breach of contract and GRANTED as to all other

claims. Plaintiffs may amend their fraud claims.
SO ORDERED.
Dated: New York, New York

December 6, 2019

 

 

LORETTA A. PRESKA
Senior United States District Judge

15
